Title: To John Adams from William Macpherson, 18 June 1798
From: Macpherson, William
To: Adams, John



Sir,
June 18th. 1798

Attached to the Government of the United States, from a conviction of the blessings which we derive from the just administration of wise and equal laws; and anxious to vindicate the character of our country from the aspersions of foreign insolence; we, citizens of Philadelphia, associated as soldiers under the denomination of MacPherson’s Blues, beg leave to offer our services, through you, to our country.
Having on a former occasion as citizens, expressed our entire confidence in the wisdom, patriotism and integrity of your administration, we now approach you in a military character, to pledge ourselves in the presence of God and the World; to defend against the attacks of arrogance, injustice and lawless ambition, that happy System of Government, which we have inherited from our fathers, cemented by the best blood of America and sanctioned by our own approbation.
Relying on the justice of our cause, we trust that under the protection of the God of Nations, we shall acquit ourselves as becomes the citizens of a free country engaged in the necessary defence of all that is dear and sacred to men, to citizens and to soldiers.
With these sentiments and these views, we Solicit your acceptance of our services, and will hold ourselves ready for your command; convinced that in obeying the summons of our country, we shall comply with the noblest dictates of patriotic virtue.


W MacphersonCommdt.